United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-30978
                          Conference Calendar


NAOMI SANDRES,

                                      Plaintiff-Appellant,

versus

STATE OFFICE OF GENERAL COUNSEL; CHARLES C. FOTI, Jr.,
Office of the Attorney General for the State of Louisiana;
LOUISIANA PSYCHIATRIC CLINIC; JERRY SANDERS; ROBERT CHRISTOPHER
FRUGE; ROSE WOODEN,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:03-CV-712
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Naomi Sandres appeals the dismissal of her lawsuit, alleging

that, in connection with a previous lawsuit, Robert Christopher

Fruge of the State Office of General Counsel, Rose Wooden of the

Office of the Attorney General, and Dr. Jerry Sanders of the

Louisiana Psychiatric Clinic obtained copies of her medical

records without her consent and refused to give her copies of

those records in violation of certain federal and state discovery


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30978
                                  -2-

rules.   The district court granted Wooden’s and Fruge’s summary

judgment motions and dismissed Sandres’s claims against them

because, inter alia, her claims against them were barred by res

judicata.    The district court dismissed her claims against the

remaining defendants without prejudice because, as to some

defendants, no responsive pleadings had been filed and no default

had been entered, and, as to other defendants, service of process

was never effectuated.

     Failure to identify an error in the district court’s

analysis is the same as if the appellant had not appealed the

judgment.    Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).     Because Sandres has failed to

identify any error regarding the district court’s reasons for

granting Wooden’s and Fruge’s summary judgment motions and for

dismissing the remaining defendants from the lawsuit without

prejudice, she has failed to brief the issues for appeal

adequately.    See id.; see also Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).

     Sandres’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.     See 5TH CIR.

R. 42.2.    Sandres has previously been warned not to file

frivolous appeals.     See Sandres v. State Office of General

Counsel, No. 04-30864 (5th Cir. June 21, 2005).    Because Sandres

continues to file frivolous appeals, it is ordered that she now
                           No. 05-30978
                                -3-

pay sanctions in the amount of $250, payable to the clerk of this

court.   The clerk of this court and the clerks of all federal

district courts within this circuit are directed to refuse to

file any civil complaint or appeal by Sandres unless she submits

proof of satisfaction of this sanction.   If Sandres attempts to

file any further notices of appeal or original proceedings in

this court without such proof, the clerk will docket them for

administrative purposes only.   Any other submissions which do not

show proof that the sanction has been paid will neither be

addressed nor acknowledged.   Because Sandres’s lawsuit has been

dismissed, her motion for leave to amend her complaint is denied

as moot.

     APPEAL DISMISSED; MOTION DENIED AS MOOT; SANCTION IMPOSED.